DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “22” and “36” (see Figure 2); and “Q102” (see Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the legal term “comprises” in the 1st line.


The disclosure is objected to because of the following informalities:
In paragraph [0014], 10th line, it is believed that “source” should be added after “temperature altering”.
In paragraph [0016], 4th line, add “is” after “metal strip” for clarity.
In paragraph [0059], 6th line, replace “pinch roller 31” with “pinch roll stand 31”.
In paragraph [0059], 8th line, add “(see Figure 3)” after “sources 100”.
In paragraph [0079], 9th line, add “the” before “metal delivery system”.
In paragraph [0092], last line, add “the” before “pair”.
Appropriate correction is required.

Claim Objections
Claims 1, 14, and 31 are objected to because of the following informalities:
In claim 1, 13th line, add “the” before “metal delivery system” for clarity.
In claim 14, last line, add “the” before “pair” for clarity.
In claim 31, last line, add “the” before “pair” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, 5th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “cast”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
With regard to independent claim 1, 12th line, the limitation “a molten steel” is indefinite, since claim 1 instead refers to “molten metal” on several occasions.  In this instance, it is believed that “a molten steel” should be changed to “a molten metal”.
Claim 7 recites the limitation "the cast strip" bridging the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “cast” with “thin metal” to obtain proper antecedent basis.
Claim 8 recites the limitation "the cast strip" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “cast” with “thin metal” to obtain proper antecedent basis.
With regard to independent claim 17, 6th line, the phrase “can be” is indefinite, as “can be” recites an optional function of being “cast”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
th and 17th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “device” to obtain proper antecedent basis with “the temperature altering source” in the 14th line of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 21, 22, 25, 26, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 201150979 Y, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.
Regarding independent claim 17 and claim 35, CN ‘979 discloses a continuous casting apparatus for casting a thin strip (abstract; machine translation; and Figure 1), in which the continuous casting apparatus includes the following structural features (also refer to annotated Figure 1 of CN ‘979 below):

a metal delivery system (1) that delivers molten metal (2) above the nip to form a casting pool supported on the casting surfaces of the pair of internally cooled counter-rotatable casting rolls (7) and confined at the ends with a pair of side dams; and
a temperature altering source external to the casting roll (7) and having one or more zones configured to alter the casting roll profile and change the temperature of at least one of the pair of internally cooled counter-rotatable casting rolls (7) at one or more locations along a length of the corresponding casting roll (7), wherein the one or more zones of the temperature altering source are configured to locally heat and/or cool the corresponding casting roll (7).

    PNG
    media_image1.png
    545
    624
    media_image1.png
    Greyscale

Regarding claims 18 and 19, the temperature altering source is an induction heating source arranged in the one or more zones (see annotated Figure 1 of CN ‘979).
Regarding claim 21, an apparatus claim does not require the thickness of greater than or equal to 5 mm, since the casting apparatus is capable of casting the thin metal strip (product to be worked upon by the apparatus) at the claimed thickness.
Regarding claim 22, the heating source imparts a heat input that is capable to perform within a range of 0.1 to 10 megawatts per square meter, for the purpose of 
Regarding claims 25 and 26, a plurality of inductors of the heating source are arranged in an array along a length of each casting roll (see annotated Figure 1 of CN ‘979 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-16, 20, 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201150979 Y.
Regarding claims 1, 6, and 14, CN ‘979 discloses a method for continuously casting a thin strip (abstract; machine translation; and Figure 1), in which the method comprises the following steps:
providing a pair of internally cooled counter-rotatable casting rolls (7) having casting surfaces, in which the pair of internally cooled counter-rotatable casting rolls (7) are laterally positioned to form a gap at a nip between the casting rolls (7) through which a thin metal strip is cast, in which the casting surface of each casting roll (7) of the pair of internally cooled counter-rotatable casting rolls (7) has a roll profile extending in an axial direction of a corresponding casting roll (7);
providing a metal delivery system (1) that delivers molten metal (2) above the nip to form a casting pool supported on the casting surfaces of the pair of internally cooled counter-rotatable casting rolls (7) and confined at the ends with a pair of side dams;
delivering the molten metal (2) to the metal delivery system (1), then delivering the molten metal (2) from the metal delivery system (1) above the nip to form the casting pool;
counter rotating the pair of internally cooled counter-rotatable rolls (7) to form metal shells on the casting surfaces of the casting rolls (7) that are brought together at the nip to deliver the thin metal strip downwardly, the thin metal strip defining a thickness and an initial thickness profile; and

CN ‘979 fails to teach that the casting rolls form a thin metal strip having a thickness of less than 3 mm.  However, since CN ‘979 discloses thin metal strip casting, it would have been obvious to one of ordinary skill in the art to cast the thin metal strip at any thickness depending on the gap between the casting rolls, since it is within the design choice of manufacturing a cast product (thin metal strip) of desired thickness.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 2, 3, and 9, the method includes the step of altering the temperature of a corresponding casting roll (7), wherein the temperature altering source (4, 5) is external to the corresponding casting roll (7) while being configured to heat the casting roll (7) at one or more locations along a length of the corresponding casting roll (7), wherein one or more zones of the temperature altering source is/are configured to locally heat and/or cool the corresponding casting roll (7).  Regarding the thickness of greater than or equal to 5 mm of the zone width, it would have been obvious to one of ordinary skill in the art to cast the thin metal strip at any thickness depending on the gap between the casting rolls, since it is within the design choice of manufacturing a cast In re Boesch, 205 USPQ 215 (1980).
Regarding claims 4, 15, and 16, the heat source of the temperature altering source is an induction heating source arranged in the one or more zones (see annotated Figure 1 of CN ‘979 above).
Regarding claims 5 and 20, CN ‘979 fails to disclose an array of lasers as the heat source of the temperature altering source.  However, it would have been obvious to one of ordinary skill in the art to alter the heat source of CN ‘979 from induction heating to any one of similar types of heating depending on the design choice, since various types of heat sources are functionally equivalent and would be readily selected by one of ordinary skill in the art to improve molten metal heating efficiency.
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art to determine and correspondingly alter the roll profile based upon the initial thickness profile and cross-width temperature distribution of the thin metal strip, in order to improve quality of the thin metal strip by obtaining more precise thickness and thermal distribution in the casting process.
Regarding claim 10, CN ‘979 fails to explicitly teach that the heating source imparts a heat input that is capable to perform within a range of 0.1 to 10 megawatts per square meter.  However, it would have been obvious to one of ordinary skill in the art to set any desired range of power/temperature to the heating source, for the purpose of 
Regarding claim 11, a plurality of inductors of the heating source of the temperature altering source (4, 5) are arranged in an array along a length of each casting roll (see annotated Figure 1 of CN ‘979 above).
Regarding claims 12, 13, 23, and 24, CN ‘979 fails to teach that the temperature altering source is in the form of a cooling source or utilizes cryogenic gas for cooling.  However, it would have been obvious to one of ordinary skill in the art to modify the heating elements by adding a cooling source to further improve control of the rate of solidification of the thin metal strip, depending on thickness and temperature profiles.
Regarding claims 33 and 34, the casting rolls are made of copper or copper alloy, but it is not explicitly disclosed that the casting rolls are chromium plated and nickel plated, as claimed.  However, one of ordinary skill in the art would have recognized that copper or copper alloy casting rolls would be plated with a transition metal that is more wear resistant in contacting molten metal in the casting pool above the casting rolls.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 27-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a continuous casting apparatus that includes all structural features of independent claim 17, and also includes one or more sensors that provide a sensor output signal as a function of either the thickness profile of the thin metal strip delivered from the pair of internally cooled counter-rotatable casting rolls or a temperature of the casting surface of at least one of the pair of internally cooled counter-rotatable casting rolls; a controller comprising a processor and a memory storage device that stores instructions executable by the processor, said executable instructions including the following:  receiving instructions for receiving a signal from a sensor, the sensor sensing a measured parameter for determining a need to alter the roll profile of at least one casting roll of the pair of internally cooled casting rolls, the signal being received from one or more locations along a width of the thin metal strip or along a length of at least one of the pair of casting rolls, the signal being generated by the sensor as a function of a measured parameter associated with the roll profile, a temperature of the thin metal strip or casting roll, or of a thickness profile of the thin metal strip; interpreting instructions for interpreting the sensor signal as a measured parameter associated with the roll profile, temperature of the thin metal strip or casting roll, or thickness profile; and altering instructions for altering a roll profile of at least one of the casting rolls of the pair of internally cooled counter-rotatable casting rolls by altering a temperature of the corresponding casting roll at any one or more local locations along a width of the corresponding casting roll (of dependent claim 27, from which claims 28-32 further depend).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 10, 2021